 In the Matter of BOHN ALUMINUM AND BRASS CORPORATION (NEWADRIAN PLANT,SOMETIMES]KNOWN AS PLANT 24)andINTERNATIONALUNION,UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA(UAW-CIO)In the Matter of BOHN ALUMINUM AND BRASS CORPORATION MAGNES-IUM FABRICATOR PLANT AND PLANT#13,ADRIAN,MICHIGANandINTERNATIONAL UNION7 UNITED AUTOMOBILE,AIRCRAFT AND, AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO)Cases Nos. 7-R-1521 and 7-R-1525.-Decided October 29, 1943Butzel, Eaman, Long, Gust c<; Bills, by Mr. Victor W. Klein,ofDetroit, Mich., for the Company.Maurice Sugar and N. L. Smokler,byMr. N. L. Smokler,of De-troit,Mich., for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon two petitions duly filed by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica (UAW-CIO), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Bohn Aluminum and Brass Corporation, Adrian, Mich-igan, herein called the Company, at its New Adrian Plant, sometimesknown as Plant 24,1 herein called Plant 24, and at its MagnesiumFabricator Plant and Plant #13, herein called the Magnesium Plantand Plant 13, the National Labor Relations Board provided for anappropriate consolidated hearing upon due notice before Frank L.Danello, Trial Examiner.Said hearing was held at Detroit, Mich-igan, on September 29, 1943.The Company and the Union appearedand participated.2All parties were afforded full opportunity to be'All pleadings in Case No.7-R-1521 were amended to conform with this designation.The pleadings designate the plant simply as"New Adrian Plant."YThe American Federation of Labor and Inteinational Union, United Automobile Workersof America,A. F. L., also served with notice,did not appear.53 N. L.R. B., No. 47.231 232DECISIONSOF, NATIONALLABOR RELATIONS BOARDheard, to examineand cross-examine witnesses,and to introduce evi-dence bearing on the issues.The TrialExaminer's rulings made atthe hearingare freefrom prejudicialerrorand are hereby affirmed.All partieswere affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board snakes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYBohn Aluminum and Brass Corporation is a Michigan corporationhaving its principal offices in Detroit, Michigan.The total amount ofraw materials shipped to its Plant 24 at Adrian, Michigan, from pointsoutside the State of Michigan, and the total amount of finished prod-ucts shipped from said plant to points outside the State of Michiganexceed $320,000 monthly.The total amount of raw materials shippedto its Magnesium Plant and its Plant 13 at Adrian, Michigan, frompoints outside the State of Michigan, and the total amount of finishedproducts shipped from said plants to points outside the State ofMichigan exceed $825,000 monthly.For the purpose of this proceeding, the Company admits that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, affiliated with the Congress of Indus-trial Organizations, is a labor organization admitting to membership,employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its plant-protection employeesfor the reason that it considers that plant-protection employees cannotproperly constitute an appropriate unit.Statements of the Regional Director, introduced into evidence atthe hearing, indicate that the Union represents a substantial numberof employees in each of the units hereinafter found appropriate.3s The Regional Director reported that the Union submitted 19 collective bargainingauthorization cards, all of which bore apparently genuine original signatures;that thenames of all of the persons appearing on the cards were listed on the Company's Plant 24pay roll of August 20,1943, which contained the names of 25 employees in the appropriateunit ; that the cards were dated in July 1943.The Union submitted 10 similar cards,all of which bore apparently genuine originalsignatures.The names of all persons appearing on the cards were listed on the Company'sMagnesium Plant and Plant 13 pay roll of August 20, 1943,which contained the namesof 13 employees in the appropriate unit.The cards were dated June 28, 1943 BORN ALUMINUM AND BRASS CORPORATION233We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Union requests two units, one composed of non-supervisoryplant-protection employees of Plant 24, and one composed of non-supervisory plant-protection employees of the Magnesium Plant andPlant 13.The Magnesium Plant and Plant 13 are contiguous anduse the same guard force, all under the supervision of one captain ofpolice.The maintenance and production employees of these twoplants are members of a single bargaining unit.Plant 24 is about amile from the Magnesium Plant and Plant 13. It has its own guardforce under the supervision of a chief of police.The Company agreesthat if any unit of guards 'is proper, the grouping requested by theUnion is appropriate. It denies, however, that guards can constitutean appropriate unit, contending that (1) the Union represents theproduction and maintenance employees at Plant 24 and hence cannotrepresent plant-protection employees without creating a conflict inloyalty; (2) plant-protection employees perform confidential workand are direct representatives of management; and (3) they are mem-bers of the auxiliary military police, subject to the rules and regula-tions of the United States Army.The guards are armed, uniformed, hired and paid by the Company.It is their duty to protect the property of the Company. The Unionstated that it is its practice to represent such employees in unitsseparate and apart from units of other employees whom it may repre-sent.It is our practice to recognize the appropriateness of such unitsso represented.4The Company did not attempt to differentiate thiscase from similar cases we have considered.We find that all plant-protection employees at Plant 24, excludingthe captain or chief and any other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.We further find that all plant-protection employees at the Mag-nesium Plant and Plant 13, excluding the captain and any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for4SeeMatter of Dravo Corporation,52 N. L. R. B. 322;Matter of Firestone Tire& RubberCo. of California,51 N. L R. B. 485;Matter of Chrysler Corporation, HighlandPark Plant,44 N. L.R. B. 881. 234rxcrsrONS OF NATIONIAL LABOR RELATIONSBOARDthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the-em-ployees in the appropriate units who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bohn Aluminumand Brass Corporation, Adrian, Michigan, elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting inthismatter as agent for-the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the units found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the elections, to determine whether or not they desire to berepresented by International Union, United Automobile, Aircraftand Agricultural Implement Workers of America (UAW-CIO), forthe purposes of collective bargaining.